DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “an amount of the first fillers in a first unit area of a cross section of the first portion is less than an amount of the second fillers in a second unit area of a cross section of the second portion, and a size of the first unit area is equal to a size of the second unit area, wherein a difference between a thickness of the first portion and a thickness of the second portion is greater than a gap between a highest point of a top surface of the first upper dielectric layer and a lowest point of the top surface of the first upper dielectric layer”, with combination of remaining features, as recited in claim 1.

KAWASE et al (US 2014/0027885 A1) discloses first three-dimensional integrated circuit laminate 1 has first interlayer filler layers 40 and 50 each containing a resin (A) (Fig [1], Para [0034]).

However, KAWASE fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2-7 and 9-10 are allowed as those inherit the allowable subject matter from clam 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898